United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1944
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                     Renargo L. Martin, also known as Ricoh

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: August 18, 2017
                              Filed: August 23, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Renargo Martin directly appeals after he pleaded guilty to robbery charges, and
the district court1 imposed a sentence consistent with Martin’s Federal Rule of

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
Criminal Procedure 11(c)(1)(C) plea agreement, which contained an appeal waiver.
His counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), acknowledging the appeal waiver, and relaying
Martin’s contentions that there was an insufficient basis for his conviction and that
he received ineffective assistance of counsel.

       We conclude that the appeal waiver is enforceable. In particular, we note that
Martin’s own statements at the change-of-plea hearing indicated that he knowingly
and voluntarily entered into the plea agreement and appeal waiver. See United States
v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (discussing enforcement of appeal waivers); Nguyen v. United
States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s representations during
plea-taking carry strong presumption of verity).

      As to the ineffective-assistance claim, we decline to consider it on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (noting that ineffective-assistance claims are usually best litigated in collateral
proceedings where the record can be properly developed).

       Furthermore, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside
the scope of the appeal waiver. Accordingly, we grant counsel leave to withdraw, and
we dismiss this appeal.
                        ______________________________




                                          -2-